Title: To Benjamin Franklin from Jean-Louis Giraud Soulavie, [before 20 May 1782]
From: Soulavie, abbé Jean-Louis Giraud
To: Franklin, Benjamin


Monsieur
[before May 20, 1782]
Je n’ai pas voulu me distraire; mais j’ai L’honneur de vous adresser par ecrit vos profondes meditations. Laissant en blanc Les lieux & mesures, car on imprime dans Ce moment lobjet de ces questions et je desirerois Si vous l’agrées de publier vos observations à coté.
Je suis penetré de veneration la plus Tendre pour vous & me felicite d’avoir vu le philosophe incomparable qui traite egalement les secrets de la nature & les interets De leurope et de l’amerique: Mr. De Vergennes ne m’a pas ordonnè de publier mes recherches sur nos rebellions fomentées par les Anglois, il ne me l’a pas defendu; mais il me dit de choses Très flateuses; Si vous jugès que je doive m’en occuper je quitterai tout genre de Travail par le seul zéle que j’ai pour Le Bienfaiteur de L’humanité qui sera Toute ma vie l’objet de mes hommages, que la seule posterité pourra juger, a qui on dressera des statues ou des autels et que je me crois heureux d’avoir vu.
Je suis penetré du profond respect avec lequel je me dis Monsieur Votre tres humble & tres obeissant serviteur
L’abbé Soulavie
 
Notation: L’abbé Soulavie
